Exhibit 10.2

LOGO [g80022g84e16.jpg]

Interim Services Agreement

January 22, 2010

Mr. Benjamin G. Wolff

Chairman and CEO

ICO Global Communications (Holdings) Limited

225 108th Ave NE, Suite 370

Bellevue, WA 98004

Dear Ben,

Tatum, LLC (“Tatum,” “we,” “us” or “our”) is pleased that ICO Global
Communications (Holdings) Limited (“Company,” “you” or “your” or “ICO Global
Communications Limited”) has selected us to provide you with outsourced interim
services. The services (the “Services”) and fees will be more particularly
described on the Schedule attached hereto and will be provided by the individual
resource (the “Tatum Resource”) identified on such Schedule. Schedules for
additional Tatum Resources may be added from time to time upon the mutual
written agreement of the parties. In addition, upon the request of the Company
and the execution of an additional Schedule to this agreement, Tatum will
provide search Services to the Company, all as more particularly described on
such Schedule. All Schedules will be part of this agreement (“Agreement”).

Engagement. The Tatum Resource will be one of Tatum’s employees or members, and
we will be solely responsible for determining the conditions, terms and payment
of compensation and benefits for the Tatum Resource. You will be solely
responsible for providing the Tatum Resource day-to-day guidance, supervision,
direction, assistance and other information necessary for the successful and
timely completion of the Services. Tatum will have no oversight, control, or
authority over the Tatum Resource with respect to the Services. The Company
acknowledges that it is solely responsible for the sufficiency of the Services
for its purposes. The Company will designate a management-level individual to be
responsible for overseeing the Services, and the Tatum Resource will report
directly to such individual with respect to the provision of the Services.
Unless the Tatum Resource is acting as an executive officer of the Company and
is authorized by the Company to make such decision, the Company will not permit
or require the Tatum Resource to be the ultimate decision making authority for
any material decision relating to your business, including, without limitation,
any proposed merger, acquisition, recapitalization, financial strategy or
restructuring. Tatum agrees that the Tatum Resource will execute a
confidentiality and intellectual property agreement reasonably acceptable to
Tatum, the Tatum Resource and the Company.

Fees and Expenses. You will pay us the fees set forth on the applicable
Schedule. In addition to our standard professional service fees, we will charge
an administrative fee equal to 5% of our professional service fees to cover
otherwise unbilled items difficult to estimate such as telephone charges,
computer use, in-house copying, facsimiles, and other internal services. In
addition, you will reimburse the Tatum Resource directly for all reasonable
travel and out-of-pocket expenses incurred in connection with this Agreement
(including any Schedules) and consistent with Company policy.

Payment Terms. Payments to Tatum should be made within 10 days of receipt of
invoice by electronic transfer in accordance with the instructions set forth
below or such alternative instructions as provided by us from time to time. Any
amounts not paid when due may be subject to a periodic service charge equal to
the lesser of 1.5% per month and the maximum amount allowed under applicable
law, until such amounts are paid in full, including assessed service charges. In
lieu of terminating this Agreement or any Schedule, we may suspend the provision
of any Services for non-payment.



--------------------------------------------------------------------------------

LOGO [g80022g84e16.jpg]

 

Bank Name and Address: Silicon Valley Bank, 3003 Tasman Drive, Santa Clara, CA
95054

Beneficiary: Tatum, LLC

Beneficiary Account Number: 3300599791

ABA Transit/Routing Number: 121140399

Please reference Company name in the body of the payment.

Effective Date and Termination. This Agreement will be effective as of the
earlier of (i) the date Tatum begins providing Services to the Company, and
(ii) the date of the last signature to this Agreement as indicated on the
signature page. However, the Company will not begin accruing fees until the date
the Tatum Resource begins providing Services to the Company. In the event that a
party commits a breach of this Agreement (including any Schedule) and fails to
cure the same within 10 days following delivery by the non-breaching party of
written notice specifying the nature of the breach, the non-breaching party may
terminate this Agreement or the applicable Schedule effective upon written
notice of such termination. The termination rights set forth in this Section are
in addition to and not in lieu of the termination rights set forth in each of
the Schedules.

Hiring the Tatum Resource Outside of a Tatum Agreement. During the time frame in
which the Tatum Resource is providing Services to the Company and for a period
of 12-months thereafter, other than in connection with this Agreement or another
Tatum agreement, the Company agrees that it will not nor will its subsidiaries
employ such Tatum Resource, or engage such Tatum Resource as an independent
contractor. The parties recognize and agree that a breach by the Company or its
subsidiaries of this provision would result in the loss to Tatum of the Tatum
Resource’s valuable expertise and revenue potential and that such injury will be
impossible or very difficult to ascertain. Therefore, in the event this
provision is breached, the Company will pay Tatum liquidated damages in an
amount equal to 50% of Tatum’s Annualized Fees (as defined below), which amount
the parties agree is reasonably proportionate to the probable loss to Tatum and
is not intended as a penalty. If a court or arbitrator determines that
liquidated damages are not appropriate for such breach, Tatum will have the
right to seek actual damages and/or injunctive relief. “Annualized Fees” means
the equivalent of what Tatum would receive under this Agreement for the Tatum
Resource on a full-time annual basis plus the maximum amount of any bonus for
which Tatum was eligible with respect to the then-current bonus year for the
Tatum Resource.

Warranties and Disclaimers. Tatum represents and warrants that (i) it has
conducted its standard background screening procedures on the Tatum Resource and
that the results of such background screening were satisfactory applying
commercially reasonable standards, (ii) the Tatum Resource is eligible to work
in the United States, and (iii) Tatum will comply with all applicable wage and
labor laws with respect to its relationship with the Tatum Resource. Except as
otherwise expressly set forth in this Section, we disclaim all representations
and warranties, whether express, implied or statutory, including, but not
limited to any warranties of quality, performance, merchantability, or fitness
of use or purpose. Except as otherwise set forth in this Section and without
limiting the foregoing, we make no representation or warranty with respect to
the Tatum Resource or the Services provided hereunder, and we will not be
responsible for any action taken by you in following or declining to follow any
of the Tatum Resource’s advice or recommendations. The Services provided by
Tatum and the Tatum Resource hereunder are for the sole benefit of the Company
and not any unnamed third parties. The Services will not constitute an audit,
review, opinion, or compilation, or any other type of financial statement
reporting or attestation engagement that is subject to the rules of the AICPA or
other similar state or national professional bodies or laws and will not result
in an opinion or any form of assurance on internal controls.



--------------------------------------------------------------------------------

LOGO [g80022g84e16.jpg]

 

Limitation of Liability; Indemnity.

(a) Each party’s liability in any and all categories and for any and all causes
arising under this Agreement, whether based in contract, tort, negligence,
strict liability or otherwise, will, in the aggregate, not exceed the actual
fees paid by you to us over the term of this Agreement with respect to the Tatum
Resource from whom the liability arises. In no event will either party be liable
for incidental, consequential, punitive, indirect or special damages, including,
without limitation, interruption or loss of business, profit or goodwill.
Notwithstanding anything contained in this section to the contrary, the
provisions limiting a party’s liability under this section shall not apply with
respect to a party’s indemnification obligations under this Agreement, any
amounts payable by the Company to Tatum or any Tatum Resource under this
Agreement, or any obligations of the Company arising under subsection (c) of
Governing Law, Arbitration, Witness Fee section of this Agreement.

(b) You agree to indemnify us and the Tatum Resource to the full extent
permitted by law for any losses, costs, damages, and expenses (including
reasonable attorneys’ fees), as they are incurred, in connection with any third
party cause of action, suit, or other proceeding arising in connection with the
Tatum Resource’s services to you, except to the extent arising from the gross
negligence, willful misconduct, fraud or illegal acts of the Tatum Resource.

(c) Tatum agrees to indemnify the Company to the full extent permitted by law
for any losses, costs, damages, and expenses (including reasonable attorneys’
fees), as they are incurred, in connection with any third party cause of action,
suit, or other proceeding arising in connection Tatum’s failure to comply with
all applicable wage and labor laws with respect to its relationship with the
Tatum Resource.

Insurance.

If the Tatum Resource is serving as an officer or executive of the Company, the
Company will provide Tatum or the Tatum Resource with written evidence that the
Company maintains directors’ and officers’ insurance covering the Tatum Resource
in an amount consistent with what is provided (including any “tail” coverage) to
other officers and directors of the Company and the Company will maintain such
insurance at all times while this Agreement remains in effect.

Governing Law, Arbitration and Witness Fees.

(a) This Agreement will be governed by and construed in accordance with the laws
of the State of New York, without regard to conflicts of laws provisions.

(b) If the parties are unable to resolve any dispute arising out of or in
connection with this Agreement, the parties agree and stipulate that any such
disputes will be settled by binding arbitration in accordance with the
Commercial Arbitration Rules of the American Arbitration Association (“AAA”).
The arbitration will be conducted in the New York, New York office of the AAA by
a single arbitrator selected by the parties according to the rules of the AAA,
and the decision of the arbitrator will be final and binding on both parties. In
the event that the parties fail to agree on the selection of the arbitrator
within 30 days after either party’s request for arbitration under this Section,
the arbitrator will be chosen by the AAA. The arbitrator may in his or her
discretion order documentary discovery but will not allow depositions without a
showing of compelling need. The arbitrator will render his or her decision
within 90 days after the call for arbitration. Judgment on the award of the
arbitrator may be entered in and enforced by any court of competent
jurisdiction. The arbitrator will have no authority to award damages in excess
or in contravention of this Agreement and may not amend or disregard any
provision of this Agreement, including this section. Notwithstanding the
foregoing, either party may seek appropriate injunctive relief from any court of
competent jurisdiction.

(c) In the event any member or employee of Tatum (including, without limitation,
any Tatum Resource) is requested or authorized by you or is required by
government regulation, subpoena, or other legal process to produce documents or
appear as witnesses in connection with any action, suit or other



--------------------------------------------------------------------------------

LOGO [g80022g84e16.jpg]

 

proceeding initiated by a third party against you or by you against a third
party, you will, so long as Tatum is not a party to the proceeding in which the
information is sought, reimburse Tatum for its member’s or employee’s
professional time (based on customary rates) and reasonable expenses, as well as
the reasonable fees and expenses of its counsel, incurred in responding to such
requests. This provision is in addition to and not in lieu of any
indemnification obligations the Company may have under this Agreement.

Miscellaneous.

(a) This Agreement together with all Schedules constitutes the entire agreement
between the parties with regard to the subject matter hereof and supersedes any
and all agreements, whether oral or written, between the parties with respect to
its subject matter. No amendment or modification to this Agreement will be valid
unless in writing and signed by both parties.

(b) If any portion of this Agreement is found to be invalid or unenforceable,
such provision will be deemed severable from the remainder of this Agreement and
will not cause the invalidity or unenforceability of the remainder of this
Agreement, except to the extent that the severed provision deprives either party
of a substantial portion of its bargain.

(c) Neither party will be deemed to have waived any rights or remedies accruing
under this Agreement unless such waiver is in writing and signed by the party
electing to waive the right or remedy. The waiver by any party of a breach or
violation of any provision of this Agreement will not operate or be construed as
a waiver of any subsequent breach of such provision or any other provision of
this agreement.

(d) Neither party will be liable for any delay or failure to perform under this
Agreement (other than with respect to payment obligations) to the extent such
delay or failure is a result of an act of God, war, earthquake, civil
disobedience, court order, labor dispute, or other cause beyond such party’s
reasonable control.

(e) You may not assign your rights or obligations under this Agreement without
the express written consent of Tatum, except in the case of a merger or sale of
substantially all of your assets. Nothing in this Agreement will confer any
rights upon any person or entity other than the parties hereto and their
respective successors and permitted assigns and the Tatum Resources.

(f) The expiration or termination of this Agreement or any Schedule will not
destroy or diminish the binding force and effect of any of the provisions of
this Agreement or any Schedule that expressly, or by reasonable implication,
come into or continue in effect on or after such expiration or termination,
including, without limitation, provisions relating to payment of fees and
expenses (including witness fees and expenses and liquidated damage fees),
governing law, arbitration, limitation of liability and indemnity.

(g) The prevailing party in any litigation or arbitration proceeding shall be
entitled to reimbursement by the non-prevailing party of all reasonable costs
and expenses (including, without limitation, reasonable attorneys’ fees, court
costs and arbitration fees) incurred by the prevailing party in enforcing this
Agreement.

(h) You agree to allow us to use the Company’s logo and name on Tatum’s website
and other marketing materials for the sole purpose of identifying the Company as
a client of Tatum. Tatum will not use the Company’s logo or name in any press
release or general circulation advertisement without the Company’s prior written
consent.

We appreciate the opportunity to serve you and believe this Agreement accurately
reflects our mutual understanding of the terms upon which the Services will be
provided. We would be pleased to discuss this Agreement with you at your
convenience. If the foregoing is in accordance with your understanding, please
sign a copy of this Agreement and return it to my attention.



--------------------------------------------------------------------------------

LOGO [g80022g84e16.jpg]

 

Sincerely, Tatum, LLC

/s/ Lori C. Kaiser

Lori C. Kaiser Managing Partner, Pacific Northwest

 

Accepted and agreed: ICO Global Communications (Holdings) Limited By:  

/s/ Ben Wolff

Name:  

Ben Wolff

Title:  

Chairman & CEO

Date:  

1/25/10



--------------------------------------------------------------------------------

LOGO [g80022g84e16.jpg]

 

Schedule to Interim Services Agreement

This Schedule is entered into in connection with that certain Interim Services
Agreement, dated January 22, 2010 (the “Agreement”), by and between Tatum, LLC
(“Tatum,” “we,” “us” or “our”) and ICO Global Communications (Holdings) Limited
(“Company,” “you” or “your”) and will be governed by the terms and conditions of
the Agreement.

Tatum Resource Name: Timothy Leybold

Service Description or Position: Interim financial services. The Company shall
have the right, in its sole discretion, to appoint the Tatum Resource as the
Company’s Chief Financial Officer (including on an acting basis) and the Tatum
Resource shall perform such duties traditionally associated with the role of
Chief Financial Officer, if so appointed. In addition, in connection with this
Schedule, a member of Tatum’s leadership team will attend certain meetings with
Company personnel, assisting the Tatum Resource with Company issues, and other
matters requiring the assistance of Tatum leadership.

Company Supervisor: Chief Executive Officer

Start Date: January 25, 2010

Replacement: Within the first two weeks of the engagement, if you are
dissatisfied with the Services provided by the Tatum Resource, we will
immediately remove the Tatum Resource and endeavor to furnish a replacement as
soon as reasonably practical. We do not guarantee that we will be able to find a
suitable replacement. You may then terminate this Schedule and pay only for days
actually worked by the Tatum Resource.

Minimum Term: 90 days of which the first 60 days shall be on a full time basis,
and, at the Company’s option, after the first 60 days, on a part-time basis, but
no less than three days per week

Termination:

(a) After the expiration of any minimum term set forth above, either party may
terminate this Schedule by providing the other party a minimum of 30 days’
advance written notice and such termination will be effective as of the date
specified in such notice, provided that such date is no earlier than 30 days
after the date of delivery of the notice. Tatum will continue to provide, and
the Company will continue to pay for, the Services until the termination
effective date.

(b) Either party may terminate this Schedule immediately upon written notice to
the other party if: (i) the other party (including the Tatum Resource) is
engaged in or asks the other party (including the Tatum Resource) to engage in
or ignore any illegal, fraudulent, or unethical activity; (ii) the Tatum
Resource ceases to be a member or employee of Tatum for any reason; or (iii) the
Tatum Resource becomes disabled or ceases performing Services for the Company.
Tatum may terminate this Schedule immediately if the Company fails to pay any
amounts due to us under the Agreement when due if the Company does not cure this
breach within 5 days’ written notice to the Company. For purposes of this
Agreement, disability will be defined by the applicable policy of disability
insurance or, in the absence of such insurance, by Tatum’s management acting in
good faith. Notwithstanding the foregoing, in lieu of terminating this Schedule
under (ii) and (iii) above, upon the mutual agreement of the parties, the Tatum
Resource may be replaced by another Tatum member or employee. In the case of
termination under items (i), (ii) and (iii) of this Section (b), no additional
fees will accrue beyond the termination date.



--------------------------------------------------------------------------------

LOGO [g80022g84e16.jpg]

 

(c) The termination rights set forth in this section are in addition to and not
in lieu of the termination rights set forth in the Agreement.

Fees: You will pay to Tatum a fee of $36,000 per month during those periods of
time in which the Tatum Resource is engaged on a full time basis and $1,800 per
day during those periods of time in which the Tatum Resource is engaged on a
part-time basis. The fees will be prorated for the first and final fee period
based on the number of days in such period. The monthly fee includes allowance
for holidays, personal and sick days, and vacation for the Tatum Resource
consistent with the Company’s policy as it applies to similarly situated
employees of the Company. The parties acknowledge and agree that the fees set
forth above are based upon this Schedule having the Minimum Term set forth
above. In the event you terminate this Schedule prior to the expiration of the
Minimum Term other than as permitted under the Agreement, you agree to pay to
Tatum upon the termination of this Schedule a lump sum amount equal to the
difference between the fees actually paid and the fees that should have been
paid for the Minimum Term. The fees set forth in this Schedule will
automatically increase on an annual basis commencing with the first anniversary
of this Schedule in an amount equal to the CPI for Seattle, Washington.

In addition, the parties may agree, at the Company’s sole discretion, to
negotiate a cash bonus to be paid to Tatum for the services provided under this
Schedule; provided, however, if the parties are unable to agree on the cash
bonus, no bonus shall be due under this Schedule. If the parties agree that a
cash bonus shall be paid under this Schedule, the parties will set forth the
goals that will warrant such bonus on Exhibit 1 to this Schedule and will
execute such Exhibit 1.

Billings: Tatum will bill for Services in advance of the provision of such
Services as follows:

Upon Execution of this Schedule: $18,900. On the 5th and 20th day of each month:
$ 18,900. If necessary, Tatum will true up advance billings with the next
subsequent billing.

Permanent Engagement: You will have the opportunity to make the Tatum Resource a
permanent, full-time member of the Company at any time during the term of this
Schedule by entering into another form of Tatum agreement, the terms of which
will be negotiated at such time.

In the event of a conflict between the terms and conditions of this Schedule and
the Agreement, the terms and conditions of the Agreement will control.

 

Tatum, LLC     ICO Global Communications Limited By:  

/s/ Lori Kaiser

    By:  

/s/ Ben Wolff

Name:  

Lori Kaiser

    Name:  

Ben Wolff

Title:  

PNW Managing Partner

    Title:  

Chairman & CEO

Date:  

1-22-10

    Date:  

1/25/10



--------------------------------------------------------------------------------

LOGO [g80022g84e16.jpg]

 

Exhibit 1

Bonus Goals

This Exhibit 1 sets forth the bonus goals agreed upon by Tatum, LLC (“Tatum”)
and ICO Global Communications (Holdings) Limited (the “Company”) in connection
with that certain Schedule to the Interim Services Agreement, dated January 22,
2010, by and between Tatum and the Company, for the services of Timothy Leybold
(the “Schedule”).

Tatum and the Company agree that Tatum will be entitled to the bonus set forth
in the Schedule if

[Insert Terms of Bonus Goals]

 

Tatum, LLC     ICO Global Communications Limited By:  

 

    By:  

 

Name:  

 

    Name:  

 

Title:  

 

    Title:  

 

Date:  

 

    Date:  

 